Citation Nr: 0842910	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1962 to July 1965, 
and from October 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

On March 18, 2008, this Board received private medical 
records of Drs. E.W. and J.A.D., as well as records from the 
Newington VA Medical Center.  These records were not 
previously associated with the claims file.  The veteran 
submitted a November 2008 Additional Evidence Response Form 
indicating that he did not waive initial RO review of this 
evidence.  Since the evidence is pertinent to the veteran's 
claim in that it relates to his current level of disability, 
the Board finds that a remand is necessary to afford the 
veteran full due process, to include RO review of the added 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 20 percent for 
diabetes mellitus.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal since the 
April 2007 SOC.  An appropriate period of 
time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


